Eonorsblo F. C. Fo1t.o~
Acting President
A. & Iv'..
        College
Collep Station, Texss

D-w   Dr. %itonr                         Opinion Ipo.O-5667
                                         Rer Y&ether the Board of Directors of
                                         Texas A. & 11. Collage my delegate to
                                         the Frbsident of tie College, or to
                                         SOCIBOthGr officer of the College th;a
                                         power to sign on behalf of the College,
                                         rsntel con'cmcts GxGolitedin sccordence
                                         with the provisions of S.E. 266, 46th
                                         Legislatme.

              Tie so’knmlsdge   reoeipt of your inquiry cmoarning the above sub-
jsot mittw,    85 followsr

"Ke have been advised by the State "Doardof Control that rental contracts
3xeclitedby the Co!lege, in aocordancs with the provisions of Secets Bill
x0, 256 , p2ss3d hdrth3 Forty-eighth Legislature, must be signed by sach r.e~f-
ter sf the Ecerd of Direckors, of tie College.

"Eased on famar rJpinl~@nsfrm your office, xe are of the opinion that such
contracts, even though signed by each of the mam%ers of the Board of Direo-
tars individually, do not bind the Collep, or the States and that the more
appropriate mamnr xould he for the bard of Directors to z.~tbori~ean indEon. F. C. Bolton, page 2 (O-5667)



to another iusofsr as it embodies an offiolal or governmental discretion
v~t:atsocvor.hlerenattars of clerical or ,jnistarial duty may be perfo~.-
ed by oQx+rs, to 5s sure, ixt the execution of a lease instrxment, such
as is contemplated by Senate ail1 No. 266, is not such clerical or minis-
terial act, but, on the contrary, is the doing of ao official aot involv-
ing a SW.& disoretinn, and nsy not ba dose except %y the offiaer or
board in whom the tsust is confided and the duty imposed.

            In the case of a board, the statviory power or authority is to
ho axecutsd by ths board as a body. That is to say, at a nesting of the
%boarddillyassembled, azd Eat %y the'individual and separate action of the
nanb~rs ottmwi~e than as a bdy.

            In Webster v. Texas and Pacific liotorTransport Co., 166, S.W.
(2) 75, Chief Justice AluxanCer, speaking for the Supro~oeCourt, said:


"It is a well-established rul in this Stats, ~.swell as in other states,
that where the Legislat;urehas comnittsd a matter to a board, bureau, -on-
niSS50?!, or other e~&i,nistrativeage~cg, such howd,7-r?iree.u,
                                                             or co!z,;ission
rxustact thereon as a body at a stated neeting, or one properly called,
aEd of whioh all the ms:abersof such Fosrd ka-venotice, or of -hioh they
~a ~:;vsnopporttiity to attend. Consent or ac~~uissoenceof, or agres-r,ant
by the individual members acting separately, and not as a body, or Ey a
rmbor of the xx~~!&rsless *an the whole acting colleotivaly at an un-
scheduled meeting, withwlt aotioe or opportunity of the other narc5arsto
attend, is not sufficient.n

            The ssme thi~ngwas held in Houston & North Texas Kotor Freight
Lines v. Johmon, 166 S.W. (2d) 78, cn the sh7reday. Xany CESSS NGI-G cited
by iAe Chief >~stice in supFort of the ruling.

            This Departzwnt has uniformly rendered opinions ti the sam ef-
fect, notably, Opioions Nos. O-5366, O-5296, O-1126, O-5292, and O-5333.

            Rare, however, the S;ard has duly acted as a body, it nay, by
appropriate resulution, authorize the President, or aizyother officer of
the Colieze, to execute CJleinstrunont in '3,ename, for an; on bek:slfof
the hard.




OS-K?:&gW                                 By /s/ Ocie Spser

APP?(OVEDNW 26, 1943                             Ooie Spwr
/s/ Gerald C. jda?in                              Assistant
ATTORNXY GEKGUL OF TZXAS
AE'PXO\TD:Opinion Comnittse, 8y BWB Chairman